PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 14/782,621
Filing Date: 6 Oct 2015
Appellant(s): STOESSEL et al.



__________________
Ashley I. Pezzner
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed March 01, 2021.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated October 20, 2020 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
The following ground(s) of rejection are applicable to the appealed claims.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 20, 22-25, 27-31, and 39-43 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vestweber et al. (US 2007/0134510) (hereafter “Vestweber”) in view .
Regarding claims 20, 22-25, 27-31, 39, and 41-43, Vestweber teaches an electroluminescent device comprising an anode, a hole transporting layer, a light emitting layer a hole blocking layer (Appellant’s first electron transporting layer), an electron transporting layer (Appellant’s second electron transporting layer, and a cathode (paragraph [0079], Table 1).  Vestweber teaches the light emitting layer comprises a host material and a phosphorescent dopant (paragraph [0079], Table 1).  Vestweber teaches that hole blocking layer comprises 
    PNG
    media_image2.png
    106
    255
    media_image2.png
    Greyscale
 or 
    PNG
    media_image3.png
    110
    257
    media_image3.png
    Greyscale
 (paragraph [0079], Table 1).  Vestweber teaches the electron transporting layer comprise Alq (paragraph [0079], Table 1).  Vestweber teaches that layer can be made using vapor deposition (paragraphs [0070]-[0078]).
Vestweber does not teach where the electron transporting material meets the appellant’s claimed invention or where the light emitting layer comprises a TADF compound.
Parham teaches an electroluminescent device comprising electron transporting layer (column 86 lines 11-38).  Parham teaches that when the electron transporting 
    PNG
    media_image4.png
    196
    232
    media_image4.png
    Greyscale
 or 
    PNG
    media_image5.png
    164
    219
    media_image5.png
    Greyscale
  instead of Alq as the electron transporting layer the device has improve efficiency (column 85 Table 1).  Parham teaches that the electron transporting layer is either next to an electron injection layer of LiF (claim 41) or doped with lithium quinolate (claim 20) (column 85 Table 1).
Uoyama teaches an electroluminescent device comprising an anode, a hole transporting layer, a light emitting layer, an electron transporting layer, an electron injection layer, and a cathode (page 237 left column last paragraph).  Uoyama teaches the light emitting layer comprises TADF compounds and the TADF compound can have the following structure, 
    PNG
    media_image6.png
    199
    202
    media_image6.png
    Greyscale
, which the Appellant discloses, has a difference of the lowest triplet state and the first excited singles state to be 0.09 eV (page 234 Figure 1).  The above compound has a triplet energy of 2.41 eV (Table 4 of the instant application).  Uoyama teaches that using a TADF compound instead of a fluorescent or phosphorescent compound one can improve the efficiency of the device (page 237 left column last paragraph).
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to modify the device of Vestweber, so the Alq electron transporting layer was the electron transporting layer taught by Parham, where the layer is composed of 
    PNG
    media_image4.png
    196
    232
    media_image4.png
    Greyscale
 or 
    PNG
    media_image5.png
    164
    219
    media_image5.png
    Greyscale
   either next to a LiF electron injection layer (claim 41) or doped with lithium quinolate (claim 20).  The motivation would have been to improve the efficiency of the device.
Also, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to modify the device of Vestweber so the light emitting dopant is a TADF dopant taught by Uoyama.  The motivation would have been to improve the efficiency of the device.  The Appellant’s claimed energy limitations would naturally flow from the combination.
Regarding claim 40, the claim is a process by product, so the product does not need to be made using the same process as long the process used would lead the claimed product.  The process used by Vestweber in view of Parham and Uoyama would lead to the claimed product and the Appellant’s argument is not persuasive.

(2) Response to Argument
	The Appellant argues, on pages 22-36 of the Brief, that 1) the prior art does not disclose, suggest, or enable Appellant claimed invention; 2) there is nothing in Vestweber that prompts the person of the ordinary skill in the art to modify the light 
Regarding the first and third points, in response to appellant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
The Office points out that it combination of Vestweber, Parham, and Uoyama that leads to the Appellant’s claimed invention and that each reference does not need to each and every claimed limitation.
The Office points out that Vestweber teaches a light emitting device comprising a hole blocking layer (which relates to the Appellant’s first electron transporting layer) composed of a compound that meets the Appellant’s claimed invention and an electron transporting layer (relates Appellant’s second electron transporting layer). 

    PNG
    media_image4.png
    196
    232
    media_image4.png
    Greyscale
 or 
    PNG
    media_image5.png
    164
    219
    media_image5.png
    Greyscale
  instead of Alq as the electron transporting layer the device has improve efficiency (column 85 Table 1).
Uoyama teaches electroluminescent devices where the light emitting layer comprises TADF compounds and the TADF compound can have the following structure, 
    PNG
    media_image6.png
    199
    202
    media_image6.png
    Greyscale
, which the Appellant teaches has a difference of the lowest triplet state and the first excited singles state to be 0.09 eV (page 234 Figure 1). Uoyama teaches that using a TADF compound instead of a fluorescent or phosphorescent compound one can improve the efficiency of the device (page 237 left column last paragraph).

Regarding the second point, the teachings of Parham and Uoyama teach motivation for modify the device of Vestweber. Parham teaches that when the electron transporting layer comprises 
    PNG
    media_image4.png
    196
    232
    media_image4.png
    Greyscale
 or 
    PNG
    media_image5.png
    164
    219
    media_image5.png
    Greyscale
  instead of Alq as the electron transporting layer the device has improve efficiency (column 85 Table 1). Uoyama teaches that using a TADF compound instead of a fluorescent or phosphorescent compound one can improve the efficiency of the device (page 237 left column last paragraph). These teachings of the prior art references to direct one of ordinary skill in the art to modify the device of Vestweber to arrive at the Appellant’s claimed invention and the arguments are not persuasive.
Regarding the fourth point, the Office points out that both devices of Vestweber and Parham are directed to electroluminescent devices where the light emitting layer emit phosphorescent light (see paragraphs [0070]-[0079], Table 1 of Vestweber and paragraph [0164], Tables 1-3 of Parham). Since the example devices of both Vestweber and Parham are both drawn to phosphorescent emitting devices, the technologies are similar and can be combined. Furthermore, Vestweber teaches that either fluorescent or phosphorescent dopants can be used in the light emitting layer and Uoyama specifically teaches that using a TADF compound instead of a fluorescent or phosphorescent 
Regarding the fifth point, the Office points out that Vestweber and Parham do not need to teach the importance of TADF compounds as Uoyama teaches the importance of TADF compounds and this would direct one of ordinary skill in the art to use TADF compounds instead of phosphorescent or fluorescent light emitting dopant. The Appellant’s argument is not persuasive. 
Regarding the sixth point, the Office points out that the Appellant’s claimed energy limitations would naturally flow from the Appellant’s claimed invention as the combined device would arrive at a device taught by the Appellant that meets the claimed energy limitations. Also, the prior art references specifically teach making the proposed limitations would lead to device improvements and the Appellant has not provided any information or data to show that the modifications do not lead to the improvements taught by the Appellant and the Appellant’s argument is not persuasive.
For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/ANDREW K BOHATY/Primary Examiner, Art Unit 1796                                                                                                                                                                                                        
Conferees:
/D. Lawrence Tarazano/Supervisory Patent Examiner, Art Unit 1796  
                                                                                                                                                                                                        

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.